PER CURIAM:
Claimant brought this action to recover the value of personal property when a gold and diamond ring was taken from him at the West Virginia State Penitentiary, a facility of the *214respondent, by penitentiary personnel, and was not returned to the claimant. Claimant alleges damages in the amount of $3,665.00, his estimate of the value of the ring.
Respondent contends that this ring was mailed to the claimant’s wife through the U.S. Postal Service and that the ring should have been delivered as addressed.
The evidence in this claim established that the claimant was requested to surrender his ring to employees of the respondent when he became an inmate at the West Virginia State Penitentiary. Claimant requested that the ring be insured when it was mailed to his wife. A representative of the U.S. Post Office telephoned claimant’s wife to inform her that a torn envelope had arrived for her and that it was empty. She retrieved the torn envelope and mailed it to the claimant for his inspection. Claimant then filed a grievance with the warden. Since that time, claimant has been paroled.
The Court is of the opinion that respondent is liable to the claimant for the fair and reasonable value of the gold and diamond ring which was surrendered by the claimant to the respondent. Respondent was negligent in failing properly to mail valuable property belonging to the claimant and in failing to insure the contents of the package. The Court has determined that claimant is entitled to the amount of $1,500.00 as the fair and reasonable value of this ring.
For these reasons, the Court is of the opinion to and does grant an award in the amount of $1,500.00.
Award of $1,500.00.